NUMBER 13-06-611-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS

 
CORPUS CHRISTI - EDINBURG



RICHARD "SKIP" HUGHES,			                                  Appellant,

v.
 
CALHOUN COUNTY AND ROGER
GALVAN, COUNTY COMMISSIONER,                                        Appellee.

 

On appeal from the 135th District Court 
of Calhoun County, Texas.

 


MEMORANDUM OPINION


 Before Chief Justice Valdez and Justices Benavides and Vela

Memorandum Opinion Per Curiam

 
 This is an appeal from a summary judgment and declaratory judgment rendered in
favor of appellees, Calhoun County and Roger Galvan, County Commissioner, and against
appellant, Richard "Skip" Hughes.  On July 20, 2007, this Court abated the appeal for
clarification of the trial court's intent regarding the finality of the judgment subject to appeal. 
Thereafter, on September 4, 2007, the Honorable Skipper Koetter, Judge of the 135th
Judicial District Court of Calhoun County, entered an order wherein he found that
"additional parties are necessary to this suit prior to the entry of a final order in this case." 
The trial court further abated its order until all other landowners were served with citation,
signed an agreement filed with the trial court, or appeared as a party in the suit.
	On March 19, 2008, the Clerk of this Court notified the parties that the Court had
received nothing from the parties indicating compliance with the trial court's order, and that
it appeared that the judgment subject to appeal was not final and the appeal should be
dismissed.  The Clerk of this Court notified appellant of this defect so that steps could be
taken to correct the defect, if it could be done.  See Tex. R. App. P. 37.1, 42.3.  On April
1, 2008, appellant responded to the notice stating that this matter is "still on ongoing
proposition," and there is still not a final order in this matter.
	Unless one of the sources of our authority specifically authorizes an interlocutory
appeal, we only have jurisdiction over an appeal taken in a final judgment.  Lehman v. Har-Con Corp., 39 S.W.2d 191, 195 (Tex. 2001).  The order at issue herein is interlocutory, and
we have no jurisdiction to review it.  See id.
	The Court, having considered the documents on file and appellant's failure to
correct the defect in this matter, is of the opinion that the appeal should be dismissed for
want of jurisdiction.  See id.  Accordingly, the appeal is DISMISSED FOR WANT OF
JURISDICTION.  See id. 42.3(b), (c).

								PER CURIAM

Memorandum Opinion delivered and
filed this 12th day of June, 2008.